DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1 is objected to because of the following informalities:  
In the last line the phrase within parenthesis should be deleted because is not clear if the phrase is part of the claim or not.
Appropriate correction is required.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imaoka (JP 2006182280).
With respect to claim 1, Imaoka teaches a pneumatic tire (Fig.2, Item 2) with noise damper (Fig.2, Item 10) comprising a pneumatic tire and a noise damper made of a sponge material (Abstract) and attached onto an inner surface of a tread portion of the pneumatic tire so as to extend in the tire circumferential direction (Figs.1 and 2), wherein the noise damper comprises a band-shaped base portion (Figs.2 and 3) having a radially outer surface adhered to the inner surface of the tread portion (Figs.1 and 2), and a plurality of protruding portions (Fig.3, Items Si) protruding from the radially inner surface of the base portion, the protruding portions form ribs extending continuously from one edge to the other edge of the base portion in the widthwise direction (Figs.1 and 3), and arranged at intervals in the tire circumferential direction, in a cross section 
With respect to claim 223, Imaoka teaches wherein the distance in the tire circumferential direction between the protruding portions adjacent in the tire circumferential direction (Fig.3, Item Wg) is 20 to 80 mm (Claims, Line 13) at the radially outer ends of the protruding portions.  
With respect to claim 3, Imaoka teaches wherein each of the protruding portions has a rectangular cross- sectional shape in the cross section perpendicular to the longitudinal direction of the protruding portion (Figs.2 and 3).  
With respect to claim 4, Imaoka teaches wherein each of the protruding portions has a rectangular cross- sectional shape in the cross section perpendicular to the longitudinal direction of the protruding portion (Figs.2 and 3).  
With respect to claims 11 and 12, Imaoka teaches wherein the protruding height of the protruding portions from the base portion (Fig.3, Item Hg) is in a range from 5 to 26 mm, and wherein the thickness of the base portion is in a range from 2 to 15 mm (Specification section describing Hg).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 10 and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka (JP 2006182280) in view of Matsunaga et al. (US 2010/0043937).
With respect to claims 5 – 7, Imaoka teaches the limitations already discussed in a previous rejection, but fails to disclose wherein each of the protruding portions extends linearly from said one edge to said other edge at an angle θ of 20 to 90 degrees with respect to the tire circumferential direction.  
On the other hand, Matsunaga et al. teach a pneumatic tire (Fig.3, Item 1) with noise damper (Fig.3, Item 5) attached onto an inner surface of a tread portion of the pneumatic tire so as to extend in the tire circumferential direction; wherein the noise damper comprises a band-shaped base portion (Fig.3, Item 4), and a plurality of protruding portions (Fig.3, Items 5) protruding from the radially inner surface of the base portion, the protruding portions form ribs extending continuously from one edge to the other edge of the base portion in the widthwise direction (Fig.4A), wherein each of the protruding portions extends linearly from said one edge to said other edge at an angle θ with respect to the tire circumferential direction (Fig.4B).  
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Matsunaga et al. configuration with the Imaoka 
With respect to claims 8 – 10, Matsunaga et al. teach wherein each of the protruding portions extends from said one edge to said other edge while curving in an arcuate shape (Fig.4D).  
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Matsunaga et al. configuration with the Imaoka design because the angular configuration of the protrusions would extend the working life of the noise damper by decreasing the chances of the damper braking due to flexural fatigue.
With respect to claims 13 – 17, the Examiner takes official notice that it is well known in the art to attach a noise damper to the inner surface of the tread portion via a puncture sealant layer for preventing tire puncture because it would facilitate the manufacturing process by eliminating the application of extra layers of adhesives. Jacob et al. (DE 10 2015 212 484) teach a noise damper attached to the inner surface of the tread portion via a puncture sealant layer.  




Conclusion 

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 23, 2022